UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAlNS)
X

 

In Re:
PEARL KATZ, Case No 18-22861(rdd)

Debtor. Chapter 13
X

 

DECLARATION OF APPRAISER

I, Shraga Victor Breuer, declare:

l. I am a Real Estate Appraiser and I am familiar with real estate values in the area
surrounding the subject real property.

2. I have worked in this position since { z Yj .

. WPM’ /». .

3. AS a licensed real estate agent, I am quallfled to conduct property evaluations

4. On February 20, 2019, I conducted a property evaluation of 19 Calvert Drive
Monsey, NY 10952 (the “Subject Property”), Which is summarized in the Uniforrn Residential
Appraisal Report attached hereto as Exhibit A.

5. In conducting my property evaluation, I relied primarily on the Sales Comparison
Method of evaluation

6. I compared the Subject Property to four (4) other properties in the area that have
sold, or are currently listed.

7. As part of this evaluation, I inspected the interior of the Subject Property and
determined overall that the condition appeared to be in good to average condition. No physical or
adverse conditions that affect the livability were discovered, and it appeared to conform to the
neighborhood

8. Based on comparison of the Subject Property to the four (4) comparable
properties in the area and after assessing the current condition of the Subject Property, I
concluded that the fair market value of the Subject Property as of February 20, 2019 is
$1,200,000.00.

9. l have personal knowledge of the foregoing, as to those matters stated under
information and belief and as to those matters I believe to be true, and if called upon as a witness

I could and would competently testify thereto.

I declare under penalty of perjury under the laws of the United States of America that the

 

foregoing is true and correct. Executed this 2 2- day of /SKC//` , 2019, at
sPK/NC» ira Lc<§{ r/ >/
(City) (State)

/Q»@\\

Shraga Victor Breuer

 

